Shea, J.,
dissenting. I disagree with the conclusion reached by the majority that the mandate of General Statutes § 12-64 that property “shall be liable to taxation at a uniform percentage of its present true and actual valuation” (emphasis added) must be satisfied only once in ten years, when the decennial revaluation for all real estate within a town required by General Statutes § 12-62 occurs. The provision of General Statutes § 12-55 that the assessors “shall equalize” the annually filed tax lists of a town, “if necessary,” and authorizing them, in order to enable them to fulfill this duty, to “increase or decrease the valuation of property as named in any of such lists or in the last-preceding grand list” would serve little purpose if yearly adjustments of individual property values were not contemplated when special circumstances pertaining only to one property result in a substantial change in its value.
The majority opinion does not dispute the finding of the trial court, Hendel, J., that the plaintiffs property suffered a decline in value from $11,836,698 in 1979 to $3,000,000 in 1982. This reduction of more than two-thirds resulted from circumstances uniquely concerning the plaintiffs’ property and not affecting other property in the town. The duty imposed by § 12-55 on the assessors to “equalize” assessments on the grand list was, therefore, activated for the tax years 1982 through 1984 and required a corresponding reduction in the assessment of the plaintiffs’ property. A similar duty to “equalize and adjust the valuations and assessment lists” was imposed upon the defendant board of tax review by General Statutes § 12-111.
The statutorily mandated duty to equalize assessments, of course, is not invoked where economic conditions, such as a widespread depression or inflation, *443have resulted in an increase or decrease in value of substantially all properties within a town. General fluctuations in property values have no disparate impact upon individual taxpayers because they result in assessment deviations from “present true and actual value” that affect all properties alike. Under such circumstances the proportion of the tax burden borne by each taxpayer remains the same.
In Uniroyal, Inc. v. Board of Tax Review, 382 Conn. 619, 627-28, 438 A.2d 782 (1981), upon which the majority opinion primarily relies as justification for ignoring the statutory criterion of “present true and actual value” as the basis for assessments, this court was concerned with the effect upon property values of the inflation that had occurred since the preceding revaluation date. The proper conclusion was reached that such a condition presented no occasion for adjustment of the assessment of any individual taxpayer because no disproportionate tax burden could follow from a general increase in property values within a town. Id., 628-29. The reference in Uniroyal to the “excesses of a boom as well as the despair of a depression,” in addition to the factual context of the case, make it clear that the court was considering only such general market conditions in the remark relied upon by the majority that “the remedy for variations in the effect of market conditions on different parcels is set forth in General Statutes § 12-62,” decennial revaluation. In my view, therefore, Uniroyal is not decisive of the question before us of whether a substantial decline in the value of one property resulting from market conditions or other forces not affecting other properties warrants an assessment adjustment pursuant to the duty to equalize values on the grand list imposed on the assessors by § 12-55 and on the defendant board by § 12-111.
*444As the majority opinion notes, the defendant board of tax review has conceded that certain circumstances, “such as the destruction or expansion of property, a substantial change in the use or zoning classification, or a decision by the taxpayer to go out of business,” would require an interim revaluation of the affected property. It is difficult to comprehend why a decline in the market for a product, which, as in the present case, may have an equally severe impact upon the value of the property used in its production, should be excluded from this list of situations warranting relief. Although in this instance the taxpayer has not gone out of business, despite the disproportionate tax burden to be borne, the holding of the majority that a substantial decline in the value of a taxpayer’s property resulting from market conditions affecting a single industry justifies a tax adjustment only at ten year intervals is likely to be a significant factor in making such a decision.
“Any circumstances indicating that a disproportionate share of the tax burden is being thrust upon a taxpayer would warrant judicial intervention.” Chamber of Commerce of Greater Waterbury, Inc. v. Waterbury, 184 Conn. 333, 336, 439 A.2d 1047 (1981). Because a substantial decline in the value of the property of one taxpayer that does not affect others, whether occasioned by market conditions or other forces, must inevitably result in his bearing a disproportionate share of the tax burden, I conclude that the duty to equalize assessments imposed by § 12-55 required the reduction in the plaintiffs’ assessments ordered by the trial court and that the judgment should be affirmed.